Citation Nr: 0907699	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to 
October 1953.  The Veteran died in January 2005, and the 
appellant is the widow of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appellant is seeking service connection for the cause of 
the Veteran's death.  That benefit was denied by the RO in 
September 2005.  The appellant submitted a notice of 
disagreement on that issue in October 2005, and this appeal 
ensued. 

In March 2006, the RO denied entitlement to an earlier 
effective date for the grant of a total disability rating 
based on unemployability for accrued purposes and informed 
the appellant of her right to appeal that determination.  She 
has not submitted a notice of disagreement on that issue and 
the Board will not address it further. 

In the representative's August 2006 argument, it was stated 
that the reason for the Veteran's demise was septic shock as 
a result of pneumonia.  It was stated that septic shock is a 
result of being infected with harmful microorganisms, and 
that the appellant was basing her argument in part that the 
cleanliness of the VAMC where the Veteran died could be 
viewed as a contributory cause of the Veteran's demise.  When 
a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected. 38 U.S.C.A. § 1151.  This matter is 
referred to the RO for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, during the Veteran's lifetime, service 
connection was in effect for residuals of a gunshot wound to 
muscle groups XV and XVII with retained metallic fragment 
bullet, left hip, rated as 40 percent disabling; recurrent 
synovitis of the left and right knees, each separately rated 
as 20 percent disabling; residuals of a shell fragment wound 
of the left hand and of the right hand, each separately rated 
as 10 percent disabling, a residual scar of the right hand, 
rated as noncompensable; and residual scars of the left thigh 
and buttock, rated as noncompensable.  While the RO sent a 
VCAA notice letter in March 2005 that notice did not comply 
with the Court's holding in Hupp.  This must be accomplished.



Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the appellant's 
claim.  The notice should include (1) a 
statement of the conditions for which the 
Veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim.  

2.  Then, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the appellant and her 
representative an opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




